Citation Nr: 0808456	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-31 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
thoracotomy scar.  

2.  Entitlement to service connection for cancerous tumors of 
the lungs.  

3.  Entitlement to service connection for hepatitis C.  

4.  Entitlement to service connection for heart disease


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from June 1971 to September 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issue of service connection for heart disease is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

In August 2003, the veteran filed a claim of service 
connection for "lung condition (tumors, collapsed lung) as a 
condition related to Agent Orange exposure."  The RO treated 
this claim as a claim for service connection for cancerous 
tumors of both lungs, and the veteran appealed the issue as 
"service connection for cancerous tumors."  The Board notes 
that, at the July 2007 personal hearing, the veteran appeared 
to change the nature of his claim, indicating that his "lung 
condition" was manifested by emphysema and chronic 
obstructive pulmonary disease.  The Board notes that in 
October 2000 the RO denied a claim of service connection for 
chronic obstructive pulmonary disease (COPD).  In light of 
the fact that the aforementioned claim of service connection 
for "lung condition" has only been adjudicated as a claim 
of service connection for tumors, the Board takes the 
veteran's testimony as an application to reopen service 
connection for COPD with emphysema.  The issue of reopening 
service connection for COPD with emphysema is REFERRED to the 
RO for appropriate action.


FINDINGS OF FACT

1.  A transcript of the July 2007 Board hearing reflects that 
the veteran withdrew his appeal for a compensable rating for 
a thoracotomy scar.

2.  The veteran has not been diagnosed with cancerous tumors 
of the lungs.  

3.  Exposure to the hepatitis C virus or any of the risk 
factors for the hepatitis C virus was not shown during 
service; hepatitis C was not continuous after service 
separation; the hepatitis C virus, initially documented after 
service in 2003, is not shown by competent medical evidence 
to be related to an in-service disease or injury, including 
risk factors; and the weight of the competent medical 
evidence demonstrates that the veteran's currently diagnosed 
hepatitis C is due to drug abuse and willful misconduct in 
service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with respect to the issue of a compensable rating 
for a thoracotomy scar have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  The criteria for service connection for tumors of the 
lungs have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).

3.  The criteria for service connection for hepatitis C have 
not been met.  38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.102, 3.159, 3.301, 3.303, 
3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In September and October 2003, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice then required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for the claims of service connection for a "lung 
condition" and hepatitis C, respectively.  In April 2006, 
the veteran was provided with notice of the disability rating 
and effective date regulations.  Because service connection 
has been denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Regarding the duty to assist, VA has done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing a personal hearing.  In light of the foregoing, the 
Board finds that the claims are ready for adjudication.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and arguments presented 
by the representative organization.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Dismissal of Increased Rating for Thoracotomy Scar

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

At the July 2007 Board hearing, the veteran withdrew his 
appeal with respect to the issue of an increased 
(compensable) rating for a thoracotomy scar.  That withdrawal 
was reduced to writing in the hearing transcript; hence, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal with respect to this issue. 

Service Connection Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as malignant 
tumors, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

No compensation shall be paid if the disability resulting 
from injury or disease in service is a result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection 
may be granted only when a disability or cause of death was 
incurred or aggravated in line of duty, and not the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his or her abuse of 
alcohol or drugs.  38 C.F.R. § 3.301.  

Drug usage.  The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  Where drugs 
are used to enjoy or experience their effects and the effects 
result proximately and immediately in disability or death, 
such disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin. 
(See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.)  Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin.  38 C.F.R. § 3.301(c)(3).    

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  
38 C.F.R. § 3.301(d). 

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the facts and 
the requirements of laws administered by the Department of 
Veterans Affairs.  (1) It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  (2) Mere technical violation 
of police regulations or ordinances will not per se 
constitute willful misconduct.  (3) Willful misconduct will 
not be determinative unless it is the proximate cause of 
injury, disease or death.  38 C.F.R. § 3.1(n).

Service Connection for Cancerous Tumors of the Lungs

After a review of the evidence of record, the Board finds 
that the evidence of record does not include any clinical 
findings or current diagnosis of tumors or cancer of the 
lungs.  There is no indication that there are medical records 
reporting such a diagnosis.  At the July 2007 Travel Board 
hearing, when asked about the current state of his lung 
condition, the veteran did not report tumors.  

Service connection can only be granted if there is a current 
disability that can be related to service.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 
3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 
2 Vet. App. 141, 143-44 (1992).

In this case, the competent evidence of record does not 
reflect the presence of cancer or tumors of the lungs; 
consequently, service connection for lung cancer, including 
as a presumptive disease, must be denied.  For these reasons, 
the Board finds that a preponderance of the evidence is 
against the veteran's claim, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Hepatitis C

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
Veterans Benefits Administration All Station Letter 98-110 
"Infectious Hepatitis" (November 30, 1998).  

The veteran contends that his currently diagnosed hepatitis C 
is likely related to a claimed in-service risk factor of 
surgeries and blood transfusion in 1973 (Lackland Air Force 
Base, Texas), high-risk sexual activity in service, and air 
gun inoculations in service.  At the July 2007 personal 
hearing, the veteran again stated that he believed that his 
hepatitis C was a result of in-service blood transfusions, 
although he added that he engaged in high-risk sexual 
activity in service and received air gun inoculations.

The April 1973 separation examination record reports the 
veteran's history of hepatitis in 1971, prior to enlistment 
in service.  The service medical records do not otherwise 
report any treatment for or history of any type of hepatitis, 
and is negative for evidence of hepatitis C risk factors in 
service.  

On the question of current disability, the evidence shows the 
veteran's report of a current disability of hepatitis C, but 
does not show a current diagnosis  of hepatitis C.  An August 
2003 letter from Quinnon Purvis, M.D., reflects that the 
veteran's report of having recently learned that he had 
hepatitis C, but does not reflect a current diagnosis of 
hepatitis C.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ("a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional").  In 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer, 3 Vet. App. at 225. 

Even assuming, arguendo, that the competent medical evidence 
showed that the veteran had a currently diagnosed disability 
of hepatitis C, the evidence indicates that hepatitis C was 
first diagnosed years after service in approximately August 
2003. 

With regard to the recently claimed in-service risk factor of 
high-risk sexual activity in service and received air gun 
inoculations, the veteran's more recent assertions of high-
risk sexual activity in service and received air gun 
inoculations is at odds with his previous December 2003 
hepatitis C questionnaire, in which he denied in writing that 
he had been exposed to any other risk factors that blood 
transfusion in 1973.  In the December 2003 questionnaire, the 
veteran specifically denied high risk sexual activity, use of 
intravenous drugs, and use of intranasal cocaine.  For these 
reasons, the Board finds that the veteran's recent assertions 
of in-service risk factors of high-risk sexual activity in 
service and air gun inoculations are not credible, and did 
not occur in service. 

With regard to the in-service risk factor of drug abuse, the 
evidence of record establishes that the veteran had drug 
usage in service, for which multiple drug dependency during 
service he underwent rehabilitation; however, to the extent 
the record reflects any in-service intravenous drug use, such 
may not be considered because the report of intravenous drug 
use in service constitutes willful misconduct in accordance 
with 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.1(n).

Service medical records report that the veteran was placed in 
a special treatment center for drug addiction in March 1973, 
with subsequent treatment for "phase 3 and phase 4 
approximately three times each, with a listed drug dependence 
of amphetamine, heroin, morphine, opiates," and a variety of 
other drugs.  The records note that the veteran gave a 
history of drug use since age 12 or 13 and history of 
developing a subcutaneous abscess in the right arm after a 
missed venous injection of opiates and barbiturates in 1971.  
The service medical records do not include any treatment 
records for this abscess, and it is unclear whether it 
occurred prior to service.

In June 1973, the veteran was treated for an accidental drug 
(heroin) overdose after allegedly smoking marijuana laced 
with heroin.  The veteran was released from the hospital, but 
was brought back later that day after he aspirated.  The 
treatment records indicate the veteran was intubated and 
began on steroids and then treated for aspiration pneumonia.  
The records do not report that the veteran received any blood 
transfusions, though they do indicate that the veteran had 
"pop marks" on his left and right forearms.  

With regard to the claimed in-service risk factor of blood 
transfusion in 1973, The service medical records do not 
indicate that the veteran had a blood transfusion in service.  
A post-service letter from the veteran dated in March 1981 
references hospitalization in service in June 1973 for a 
collapsed lung, but does not allege that a blood transfusion 
was performed during the hospitalization.  The veteran first 
alleged a blood transfusion in service in December 2003 
pursuant to his claim for compensation.  Based on this 
evidence, the Board finds that the weight of the evidence 
demonstrates that the veteran did not have a blood 
transfusion in service in 1973. 

For these reasons, the Board finds that exposure to the 
hepatitis C virus or any of the risk factors for the 
hepatitis C virus was not shown during service, that 
hepatitis C was not continuous after service separation, and 
that the hepatitis C virus, initially documented after 
service in 2003, is not shown by competent medical evidence 
to be related to an in-service disease or injury, including 
risk factors.  Given the veteran's drug abuse and willful 
misconduct in service, any opinion purporting to attribute 
the veteran's hepatitis to the risk factors encountered 
during service, rather than before or after service, would be 
speculative, and service connection may not be based on a 
resort to pure speculation or even remote possibility.  See 
Slater v. Principi, 4 Vet. App. 43 (1993). 

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for hepatitis C, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
 

ORDER

The issue of entitlement to a compensable rating for a 
thoracotomy scar is dismissed.  

Service connection for cancerous tumors of the lungs is 
denied.

Service connection for hepatitis C is denied.  


REMAND

In August 2004, the RO issued a rating decision denying 
service connection for heart disease, as well as the three 
issues discussed above.  In a November 2004 Statement in 
Support of Claim form, the appellant wrote, "I disagree with 
your decision of [A]ugust 5, 2004 on all issues."  The Board 
construes this letter from the appellant as a timely notice 
of disagreement with the August 2004 rating decision denial 
of service connection for heart disease.  Under the holding 
in Manlincon v. West, 12 Vet. App. 238 (1999), this issue 
must be remanded for issuance of a statement of the case on 
appeal of this issue.  

Accordingly, the issue of entitlement to service connection 
for heart disease is REMANDED for the following action:

VA should issue a statement of the case on the 
issue of service connection for heart disease.  
The appellant should be apprised of his right 
to submit a substantive appeal and to have his 
claim reviewed by the Board.  The RO should 
allow the appellant the requisite period of 
time for a response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


